On August 10, 1973 the court issued the following order:
“This case comes before the court on remand from the Supreme Court, filed July 26, 1973, wherein that Court ordered reversal of the judgment entered in this court on June 16,1972 [198 Ct. Cl. 599, 461 F. 2d 1364], with instructions to enter judgment dismissing the complaint filed herein as is set forth in that court’s opinion of June 4, 1973, in *1113United States v. Mason and Oklahoma v. Mason, 412 U.S. 391. Upon consideration thereof,
“it is ordered that the judgment entered for plaintiffs on June 16, 1972, in this court be and the same is reversed, vacated, and withdrawn, and
“it is further ordered that pursuant to the opinion and remand of the Supreme Court entered June 4, 1973, the plaintiffs’ petition in this court is dismissed, and
“it is further ordered that defendant’s petition filed against the third-party defendant State of Oklahoma is also dismissed.”